Citation Nr: 0332454	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  94-31 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service with the United 
States Army from August 1969 to February 1972, which included 
an 11 month tour of duty in the Republic of Vietnam in 
approximately 1970 (yet to be specified).  In January 1971, 
he was authorized the Army Commendation Medal.  From April 
1972 to April 1975, he had inactive duty with the Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two separate rating decisions of the 
RO, the first of which denied a reopened claim of service 
connection for PTSD in May 1993, and an August 1997 decision 
denied a claim of service connection for hypertension.  In 
January 1997, the Board remanded the reopened PTSD claim for 
necessary development.  This development was not completed at 
the RO, and the Board again remanded the PTSD claim in 
January 2000.  The twice requested development remains to be 
completed-the Board is unable to equitably dispose of the 
matter until the completion of this necessary development.  
Additional development is not needed with regard to the claim 
of service connection for hypertension, as noted below.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim adjudicated on 
the merits herein, obtained all relevant and available 
evidence identified by the veteran with regard to that claim, 
and provided him appropriate VA examinations, all in an 
effort to assist him in substantiating his claim for VA 
compensation benefits.  

2.  Hypertension, first shown in February 1986 and noted to 
have been mild and untreated at that time, was not present 
during the veteran's active service, may not be presumed to 
be of service onset and no competent medical evidence is of 
record to link his recent hypertension to his prior active 
service or any incident thereof.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to be of service 
onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.317, 3.359 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed herein on the merits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001), 
codified at 38 C.F.R. § 3.159 (VCAA).  With regard to the 
issue adjudicated on the merits herein, the veteran was 
provided adequate VA examinations a number of times, 
including soon after his separation from service and in 
February 1986, when mild hypertension was first noted.  
Additionally, all identified VA and private treatment records 
pertinent to the appeal have been obtained.  Accordingly, the 
Board finds that VA has met its duty to assist.  

As to the same claim adjudicated on the merits herein, VA 
sent notice of the VCAA in April 2002, and the March 1998 
statement of the case (SOC) and subsequent supplemental 
statements of the case (SSOC's) clearly explain why the 
evidence submitted to date does not support the claim of 
service connection for hypertension.  Additionally, the 
veteran was provided a personal hearing at the RO in August 
1998.  The salient point is that the veteran was afforded 
every opportunity to submit evidence to substantiate his 
claim on appeal.  Moreover, the above correspondences, 
notices and development actions indicate that the veteran was 
advised of what he needed to do to support his claim, and 
what VA would do in response.  That is, the veteran was 
advised of the sort of evidence needed to prove his claim, he 
was advised of what evidence or information he needed to 
submit to VA, and he was advised of what evidence VA would 
obtain on its own, or in response to information provided by 
the veteran.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board concludes that VA has met both the duty to 
assist and notice provisions of VCAA with regard to the 
hypertension claim; further development would serve no useful 
purpose.  

II.  Service Connection for Hypertension 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection will be presumed for certain chronic 
diseases, including hypertension, if manifest to a 
compensable degree within the year after service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The Board is charged with the duty to assess the credibility 
and weight given to the evidence.  Evans v. West, 12 Vet. 
App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the 
evidence is in relative equipoise, the benefit of the doubt 
should be resolved in the appellant's favor, and the claim 
should be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The veteran's service medical records for active duty from 
August 1969 to February 1972, as well as subsequent inactive 
Army National Guard duty records from April 1972 to April 
1975, are silent as to any hypertension disease.  Examination 
at separation from active duty in February 1972 revealed a 
blood pressure of 120/80.  The examiner noted that the 
veteran's health was good, and the veteran signed this 
notation declaring that he was in "good health."

A VA examination report of August 1975 shows sitting blood 
pressure readings of 110/60, with a pulse of 80 and a 
respiration of 20.  The examiner noted no cardiovascular 
system disorder, and exercise testing was thought not to be 
indicated.  

The medical evidence of record shows a first diagnosis of 
"mild" systolic and diastolic hypertension on VA 
examination in February 1986.  At that time, sitting blood 
pressure readings were 162/98, with a pulse of 68 and a 
respiration of 20.  The examiner specifically noted that the 
veteran's hypertension had previously been "untreated."  
The veteran was noted by the examining physician to have 
"denie[d] any history of high blood pressure or heart 
disease."  

As hypertension is not shown during the veteran's military 
service, or until February 1986, and as no medical evidence 
is of record associating the veteran's post-service onset of 
hypertension with his prior military service, the claim must 
be denied.  While the veteran submits evidence of a current 
diagnosis, the claim must be denied since there is no medical 
evidence of in-service incurrence or the presence of 
hypertension to a degree of at least 10 percent within one 
year of discharge, and no medical evidence of a nexus between 
the current disability and the veteran's service. See  
Pond v. West, 12 Vet. App. at 346.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds 
that there is a fair preponderance of the evidence against 
the claim of service connection for hypertension, as set 
forth above.  Therefore, reasonable doubt is not for 
application.  


ORDER

Service connection for hypertension is denied.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has specifically mandated that a Board remand confers 
upon the veteran--as a matter of law, the right to compliance 
with Board remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board, itself, errs in 
failing to ensure compliance. Id.  Given those 
pronouncements, and the continuing need for necessary 
development, the Board finds that yet another Board remand is 
necessary, even though it will, regrettably, further delay a 
decision in this matter.  See 38 C.F.R. §§ 3.327, 19.9.  

Before the Board could perform the necessary development at 
the Board, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) issued a decision, which now 
requires that the Board remand this case so that the 
necessary development may be completed at the RO.  In 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003), the Federal Circuit held that 38 
C.F.R. § 19.9(a)(2)(ii), which allowed for Board development, 
was invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence without having to remand the 
case to the originating agency for initial consideration and 
without having to obtain the appellant's waiver, contrary to 
the requirement of 38 U.S.C. § 7104(a) that "[a]ll questions 
in a matter which . . . is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  The development requested below must now be 
completed at the RO, so as to fulfill the requirements of 
VCAA under the above Federal Circuit case.  

The Board emphasizes that the RO has attempted to complete 
the necessary development already detailed in Board remands 
dated in January 1997 and January 2000.  While the veteran 
has repeatedly been diagnosed by VA psychiatrists with PTSD 
which is due to inservice stressors, the veteran's PTSD 
stressors have never been verified, and the development to 
seek verification of the PTSD stressors remains incomplete.  
See PTSD stressor statements of the veteran dated in October 
1988, January 1993, and September 1998.  The Board's prior 
remands have requested that the RO summarize the veteran's 
PTSD stressor from all statements received by VA from the 
veteran since the 1980's.  This has not been done.  
Additionally, in an effort to verify the PTSD stressors over 
the past 15 years, the RO has repeatedly requested a copy of 
the veteran's DD Form 20 from both the United States Armed 
Services Center for Research of Unit Records (USASCRUR) and 
the National Personnel Records Center (NPRC), only to 
repeatedly receive the same copy of a DD Form 20 regarding 
the veteran's inactive Army National Guard duty which began 
in April 1974-years after the alleged PTSD stressor events.  
Service personnel records from this later inactive duty have 
also been obtained, but not those service personnel records 
for his 1969 to 1972 active duty-the records pertinent to 
the PTSD claim.  The RO has been repeatedly advised, most 
recently in March 1998, that the DD Form 20 sent was the only 
one of record, and that the veteran's DD Form 20 for his 
Vietnam service might have to be "reconstructed" from his 
Official Military Personnel File, if necessary.  This 
indicated development was never pursued, despite instructions 
that such development could be completed by a written request 
directed to the attention of the Reconstruction Branch of 
NPRC.  This necessary development-obtaining a reconstructed 
DD Form 20 for the veteran's Vietnam service, and obtaining 
his related service personnel records for his Vietnam service 
from 1969 to 1972, must be completed.  

The Board emphasizes that a critical aspect of the case has 
been overlooked at the RO: Even if the verification of the 
veteran's PTSD stressors remains impossible, the RO must make 
a determination as to whether or not the veteran had combat 
under 38 U.S.C.A. § 1154(b), and if such determination is 
favorable to the veteran, then, in certain circumstances, the 
RO must accept, as true, the veteran's unverified statements 
of PTSD stressor events.  See 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(b)(2).  The Board points out that records 
long on file at VA show that on January 4, 1971, the veteran 
was authorized the Army Commendation Medal, specifically for 
"meritorious achievement in the connection with military 
operations against a hostile force."  While verification of 
the dates of the veteran's Vietnam tour of duty has yet to be 
done, this record indicates that he may have had combat in 
the Republic of Vietnam sometime from September 1, 1970 to 
December 1, 1970.  The RO should verify the dates of the 
veteran's 11 month tour of duty in Vietnam, and then request 
documentation as to the factual circumstances of the award of 
the Army Commendation Medal to the veteran for use in the 
appeal, including consideration of the claim in light of 
38 U.S.C.A. § 1154(b) and determination as to whether or not 
the veteran had combat.  In this regard, it is noted that the 
veteran is shown to have received treatment as early as June 
1977 for anxiety regarding his prior military service, and 
that he has long since been diagnosed with PTSD, which is 
also thought to be due to his experiences in service.  NOTE: 
While a combat veteran may establish, by his own statements, 
incurrence or aggravation of an injury or disease in service, 
provided that he is competent to do so, and provided that his 
accounts are consistent with the circumstances of his 
service, the operation of section 1154 does not obviate the 
need for him to present competent evidence of a current 
disability, and of a nexus between the current condition and 
service.  See Arms v. West, 12 Vet. App. 188 (1999); Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Accordingly, a 
combat veteran who uses lay testimony to show incurrence must 
nevertheless generally proffer medical evidence to establish 
a current disability and its nexus to service because lay 
persons are not competent to offer medical opinions.  Id.  
See also, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Such 
evidence is already on file.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should appropriately contact 
the veteran and allow him one more 
opportunity to submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for PTSD, or any related psychiatric 
symptomatology, from February 1972 to the 
present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records if not already of 
record, as identified by the veteran.  As 
to any private treatment records, the RO 
should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records. 

2.  The RO should contact the NPRC and 
obtain copies of the veteran's service 
personnel file for his active duty from 
August 1969 through February 1972, and 
only this period of service.  These 
records should then be used in a search 
for his DD Form 20 for this same period 
of active duty from 1969 to 1972.  If no 
DD Form 20 is available, request to have 
a DD Form 20 "reconstructed" at NPRC, 
by written request directed to the 
attention of the Reconstruction Branch of 
NPRC.  The requested records should 
include documentation of the dates of the 
veteran's 11 month tour of duty in the 
Republic of Vietnam.  All leads must be 
pursued and documented for future 
reference.  If no such service personnel 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation and explanation of that 
fact.  

3.  The RO must prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (or 
any other source it might direct the RO 
to in reply) to provide any and all 
available information regarding the facts 
and circumstances specific to the 
veteran's documented award of the Army 
Commendation Medal in January 1971, while 
in the Republic of Vietnam, for the 
period September 1, 1970 to December 1, 
1970, while stationed with the 610th 
Transportation Company (Aircraft 
Maintenance and Supply).  USASCRUR must 
also be asked to include a statement as 
to the meaning of the Army Commendation 
Medal award notice's reference to the 
veteran's "meritorious achievement in 
connection with military operations 
against a hostile force," as well as any 
other information regarding whether or 
not the veteran had any combat while in 
Vietnam.  All leads must be pursued and 
documented for future reference.  

In doing so, provide USASCRUR with a copy 
of the veteran's DD Form 214, as well as 
all PTSD stressor statements of record, 
including, but not limited to, those 
dated in January 1993, October 1988, and 
September 1998, noting that VA examiners 
have already given the veteran a 
diagnosis of PTSD due to service.  
Provide USASCRUR with any copies of the 
veteran's service personnel records, if 
received.  

4.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record, to include scheduling the 
veteran for a VA PTSD examination and 
opinion, if deemed warranted.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
PTSD, in accordance with VA guidelines 
and the criteria set forth in 38 C.F.R. 
§ 3.304(f).  The RO should specifically 
make a determination of whether the 
veteran's active duty in Vietnam included 
combat, and if so, consideration should 
be given to 38 U.S.C.A. § 1154(b).  If it 
is found that the veteran had no combat, 
then a determination should be made as to 
whether the veteran has any verified, 
inservice PTSD stressor(s), and if so, 
the RO should list it/them.  

If the decision, in whole or in part, 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case, with 
an opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.  
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.  


 


